                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                    )    Chapter 11
 In re:                                                             )
                                                                    )    Case No. 18-50757
 FIRSTENERGY SOLUTIONS CORP., et al.,1                              )    (Jointly Administered)
                                                                    )
                                    Debtors.                        )
                                                                    )    Hon. Judge Alan M. Koschik
                                                                    )


             MOTION OF DEBTORS TO APPROVE STIPULATION BETWEEN
              (I) FIRSTENERGY SOLUTIONS CORP. AND (II) CUBE HYDRO
             PARTNERS, LLC, LAKE LYNN GENERATION, LLC, PE HYDRO
                 GENERATION, LLC, AND ALL DAMS GENERATION, LLC,
            REGARDING CLAIMS ASSOCIATED WITH RENEWABLE ENERGY
                     CREDITS PURCHASE AND SALE AGREEMENTS

          FirstEnergy Solutions Corp. (“FES”) and its affiliated debtors and debtors in possession

 in the above-captioned chapter 11 cases (collectively, the “Debtors”), by and through their

 undersigned counsel, hereby move for an order approving a stipulation (the “Stipulation”)2

 between (i) FES and (ii) Cube Hydro Partners, LLC (“CHP”), Lake Lynn Generation, LLC

 (“Lake Lynn”), PE Hydro Generation, LLC (“PE Hydro”), and All Dams Generation, LLC (“All

 Dams” and, together with CHP, Lake Lynn and PE Hydro, collectively, “Cube Hydro”, Cube

 Hydro and FES, collectively, shall be referred to herein as the “Parties”).                       The proposed

 Stipulation is attached hereto as Exhibit A. In support of the Motion, the Debtors respectfully

 state as follows:

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
 address is: 341 White Pond Dr., Akron, Ohio 44320.
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
 Stipulation.




18-50757-amk         Doc 3727        FILED 02/20/20          ENTERED 02/20/20 16:35:27                 Page 1 of 8
                                     Jurisdiction and Venue

        1.     The United States Bankruptcy Court for the Northern District of Ohio (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This matter is

 a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.     The statutory predicates for the relief requested herein are sections 363 and 365 of

 title 11 of the United States Code (the “Bankruptcy Code”) and rule 9019 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”).

                                          Background

        4.     On March 31, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

 with the Court for relief under chapter 11 of the Bankruptcy Code. The Debtors’ chapter 11

 cases (the “Chapter 11 Cases”) are being jointly administered for procedural purposes only.

        5.     The Debtors continue to operate their businesses and manage their property as

 debtors and debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code. On April 11, 2018, the United States Trustee for the Northern District of Ohio (the “US

 Trustee”) appointed an official committee of unsecured creditors (the “Committee”) pursuant to

 section 1102 of the Bankruptcy Code. No trustee or examiner has been appointed in these

 Chapter 11 Cases.

        6.     Each of Lake Lynn, PE Hydro and All Dams are each a subsidiary of CHP.

        7.     On February 12, 2014, each of Lake Lynn, PE Hydro and All Dams, as a seller,

 and FES, as buyer, entered into three respective agreements for the purchase and sale of

 renewable energy credits (each, a “REC Agreement” and collectively the “REC Agreements”).




                                                2


18-50757-amk      Doc 3727     FILED 02/20/20       ENTERED 02/20/20 16:35:27          Page 2 of 8
        8.     On April 16, 2018, the Debtors filed an omnibus rejection motion [Docket No.

 314] (the “Rejection Motion”) seeking authority to reject certain executory contracts and

 unexpired leases, including the REC Agreements. On May 9, 2018, the Court entered an order

 [Docket No. 501] (the “Rejection Order”) granting the Rejection Motion and approving the

 rejection of the executory contracts and unexpired leases, including the REC Agreements.

        9.     On July 19, 2018, Lake Lynn filed proof of claim no. 433 against FES in the

 amount of $597,623.00 (the “Lake Lynn Claim”) as an unsecured claim regarding amounts owed

 under the REC Agreement between FES and Lake Lynn. On July 19, 2018, PE Hydro filed proof

 of claim no. 434 against FES in the amount of $2,849,840.00 (the “PE Hydro Claim”) as an

 unsecured claim regarding amounts owed under a REC Agreement between FES and PE Hydro.

 On July 19, 2018, All Dams filed proof of claim no. 435 against FES in the amount of

 $5,064,628.00 (the “All Dams Claim” and, together with the Lake Lynn Claim and the PE Hydro

 Claim, the “Claims”) as an unsecured claim regarding amounts owed under a REC Agreement

 between FES and All Dams.

        10.    The Parties have engaged in arm’s length negotiations regarding the amount of the

 Claims, which included consideration as to the amount of rejection damages relating to the REC

 Agreements. The Parties have agreed to enter into the Stipulation, which allows: (1) Claim No.

 433 as a general unsecured claim against FES in the amount of $516,356.00; (2) Claim No. 434

 as a general unsecured claim against FES in the amount of $2,849,840.00; and (3) Claim No. 435

 as a general unsecured claim against FES in the amount of $5,064,628.00.




                                                3


18-50757-amk     Doc 3727      FILED 02/20/20       ENTERED 02/20/20 16:35:27        Page 3 of 8
                                          Terms of the Stipulation3

         11.      The material terms of the Stipulation, among other things, provide that:

                  a.       Claim No. 433 as a general unsecured claim against FES in the amount of
                           $516,356.00;

                  b.       Claim No. 434 as a general unsecured claim against FES in the amount of
                           $2,849,840.00; and


                  c.       Claim No. 435 as a general unsecured claim against FES in the amount of
                           $5,064,628.00.

                                               Relief Requested

         12.      By this Motion, the Debtors seek entry of an order approving the Stipulation and

 authorizing the Parties to take all actions necessary to effectuate the Stipulation without the need

 of further order by this Court.

                                                Basis for Relief

         13.      Bankruptcy Rule 9019(a) provides, in part, that “[o]n motion by the trustee and

 after notice and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P.

 9019(a). Indeed, “compromises are favored in bankruptcy” because they minimize the costs of

 litigation and further the parties’ interest in expediting administration of a bankruptcy estate.

 Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996), citing COLLIER ON BANKRUPTCY

 ¶ 9019.03[1] (16th ed. 2011); Nellis v. Shugrue, 165 B.R. 115, 123 (S.D.N.Y. 1995); John S.

 Marandas, P.C. v. Bishpoh (In re Sassalos), 160 B.R. 646, 653 (D. Or. 1993).

         14.      Courts will approve a compromise or settlement if it is fair and equitable and in

 the best interests of the estate and its creditors. Treinish v. Topco Assocs., Inc. (In re AWF


 3
   This summary of the terms of the Stipulation have been included for the convenience of the parties receiving this
 Motion. This summary in no way alters, changes or amends the actual terms set forth in the Stipulation. In the
 event that there are any inconsistencies between this summary and the actual terms of the Stipulation, the language
 set forth in the Stipulation controls.

                                                         4


18-50757-amk           Doc 3727      FILED 02/20/20          ENTERED 02/20/20 16:35:27                Page 4 of 8
 Liquidation Corp.), 208 B.R. 399, 400 (Bankr. N.D. Ohio 1997); McGraw v. Yelverton (In re Bell

 & Beckwith), 87 B.R. 476, 478 (N.D. Ohio 1988); In re Mobile Air Drilling Co., 53 B.R. 605,

 607 (Bankr. N.D. Ohio 1985). In making this determination, the Court must consider such

 factors as:

               a. whether the settlement is fair and equitable;

               b. the probability of success in litigation, compared to the present and future benefits

                    offered by the proposed settlement;

               c. the prospect of complex litigation, as well as the expense, inconvenience and

                    delay necessarily attendant to the litigation if the settlement is not approved;

               d. the extent to which the settlement is the product of arm’s length bargaining; and

               e.   whether the settlement falls below the lowest point in the range of

                    reasonableness.

 See In re Bell & Beckwith, 87 B.R. at 478-79 (internal citations omitted); In re Drexel Burnham

 Lambert Group, Inc., 134 B.R. 493, 497 (Bankr. S.D.N.Y. 1991). In reviewing a proposed

 settlement, the court’s responsibility is “to canvass the issues and see whether the settlement falls

 below the lowest point in the range of reasonableness.” Bell & Beckwith, 87 B.R. at 479; see

 also Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 609 (2d Cir. 1983); In re Purified

 Down Prods. Corp., 150 B.R. 519, 522 (Bankr. S.D.N.Y. 1993).

         15.        The Stipulation satisfies the standards discussed above and is in the best interests

 of the Debtors, their estates, and all stakeholders. After negotiations, the Parties reached the

 settlement embodied in the Stipulation. The settlement is fair and equitable and reasonable in

 light of the facts and circumstances surrounding the REC Agreements and potential claims

 arising therefrom. The Stipulation resolves any uncertainty as to the amount of the unsecured



                                                      5


18-50757-amk          Doc 3727        FILED 02/20/20      ENTERED 02/20/20 16:35:27           Page 5 of 8
 claim associated with the REC Agreements, settles the amount of all claims, including rejection

 damages, of Cube Hydro against FES, and avoids potential litigation over such claims. The

 Stipulation was the product of arm’s-length bargaining between the Parties and represents a

 compromise well within the range of reasonableness, and it will allow the Debtors and their

 professionals to continue to focus their efforts on the restructuring process and maximizing value

 for all stakeholders.

                                       Reservation of Rights

        16.     Except as set forth in the Stipulation, nothing contained in this Motion or in the

 Stipulation or any actions taken by the Debtors pursuant to the relief granted in the Order is

 intended or should be construed as (i) an admission as to the validity or amount of any particular

 claim against a Debtor entity; (ii) a waiver of the Debtors’ rights to dispute any particular claims

 on any grounds; (iii) a promise or requirement to pay any particular claims; or (iv) a waiver or

 limitation on the Debtors’ rights under the Bankruptcy Code or any other applicable law.

                                               Notice

        17.     Notice of this Motion has been served on the following parties and/or their

 counsel, if known, via facsimile, overnight delivery, e-mail, and/or hand delivery: (i) those

 parties listed on the General Service List (as defined in the Amended Order Pursuant to Sections

 102 and 105(a) of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6007, 7016, 9013 and

 9014 and Local Bankruptcy Rules Establishing: (I) Omnibus Hearing dates; and (II) Certain

 Case Management Procedures [Docket No. 280]) and (ii) Cube Hydro Partners, LLC. The

 Debtors submit that, in light of the nature of the relief requested, no other or further notice need

 be given.




                                                  6


18-50757-amk       Doc 3727     FILED 02/20/20        ENTERED 02/20/20 16:35:27          Page 6 of 8
                                         No Prior Request

        18.     No prior request for the relief sought in this Motion has been made to this or any

 other court.

        WHEREFORE, the Debtors respectfully request that the Court (i) enter an order

 substantially in the form attached hereto as Exhibit B, and (ii) grant such other and further relief

 as the Court may deem proper.




                                                  7


18-50757-amk      Doc 3727      FILED 02/20/20        ENTERED 02/20/20 16:35:27          Page 7 of 8
 Dated:   February 20, 2020            Respectfully submitted,

                                       /s/ Bridget A. Franklin
                                       BROUSE MCDOWELL LPA
                                       Marc B. Merklin (0018195)
                                       Bridget A. Franklin (0083987)
                                       Anastasia J. Wade (0082797)
                                       388 South Main Street, Suite 500
                                       Akron, OH 44311-4407
                                       Telephone: (330) 535-5711
                                       Facsimile: (330) 253-8601
                                       mmerklin@brouse.com
                                       bfranklin@brouse.com
                                       awade@brouse.com

                                        - and -

                                       AKIN GUMP STRAUSS HAUER & FELD LLP
                                       Ira Dizengoff (admitted pro hac vice)
                                       Lisa G. Beckerman (admitted pro hac vice)
                                       Brad Kahn (admitted pro hac vice)
                                       One Bryant Park
                                       New York, New York 10036
                                       Telephone: (212) 872-1000
                                       Facsimile: (212) 872-1002
                                       idizengoff@akingump.com
                                       lbeckerman@akingump.com
                                       bkahn@akingump.com

                                            - and -

                                       Scott Alberino (admitted pro hac vice)
                                       Kate Doorley (admitted pro hac vice)
                                       2001 K Street, N.W.
                                       Washington, D.C. 20006
                                       Telephone: (202) 887-4000
                                       Facsimile: (202) 887-4288
                                       salberino@akingump.com
                                       kdoorley@akingump.com

                                       Counsel for Debtors and Debtors in Possession




                                            8


18-50757-amk    Doc 3727      FILED 02/20/20      ENTERED 02/20/20 16:35:27     Page 8 of 8
